Citation Nr: 0109013	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a rating greater than 10 percent for 
patellofemoral syndrome, left knee.  

Entitlement to a compensable rating for allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1995 to 
September 1998.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, in 
September 1999 that granted service connection for the listed 
disabilities and assigned the stated evaluations.  

The September 1999 rating decision also denied service 
connection for a right knee disorder and granted service 
connection for a lumbar spine disability.  The veteran 
initially disagreed with the rating assigned for the back 
disability, but on her substantive appeal she did not list 
that issue among the issues that she was appealing.  Further, 
service connection for a right knee disability was later 
granted, but the veteran has not expressed disagreement with 
the rating that was assigned for that disability.  Therefore, 
the only issues currently before the Board are as stated 
above.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's left knee 
disability is manifested by normal range of motion, no 
instability, mild tenderness to palpation, and pain on use.  

2.  The evidence shows that there are no nasal polyps and no 
significant nasal obstruction due to the veteran's allergic 
rhinitis.  The disability is manifested by sore throat, nasal 
congestion, watery eyes, runny nose, and sneezing.  


CONCLUSIONS OF LAW

1.  Patellofemoral syndrome of the left knee is not more than 
10 percent disabling.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.10, 4.59, and Codes 5099-5010 (2000).  

2.  Allergic rhinitis is noncompensably disabling.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1, 4.2, 4.10, and 
Code 6522 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was seen in 
1995 complaining of pain in her left knee after running; 
essentially no abnormal clinical findings were reported.  The 
record indicate that she again injured her left knee in early 
1997.  After 2 weeks' rest using crutches for weight bearing, 
she was returned to full duty, taking occasional pain 
medication and using a compression brace on the knee; "PFA" 
was diagnosed.  The veteran was also seen occasionally for 
complaints of nasal congestion and allergies.  

A VA compensation examination was conducted in July 1999.  
The examiners stated that the claims file was not available 
for review.  The veteran reported her knee injuries, as set 
forth above, to the examiner.  She indicated that, since the 
1997 injury she had continued to have knee pain, but that the 
pain occurred only a few days per month.  She stated that the 
pain was most aggravated by walking more than a mile.  The 
veteran denied any swelling or giving way in the knee, but 
reported that she would get occasional locking in the knee.  
She denied taking any medications for the knee or receiving 
other treatment.  On examination, range of motion of the left 
knee was from 0 to 140 degrees.  The knee was stable to 
various stresses.  Lachman's and McMurray's signs were 
negative.  Moderate tenderness was noted over the medial left 
patellar facet.  X-rays of the knee were reportedly negative.  
The examiner diagnosed chondromalacia patella.  

On examination by an ear, nose, and throat examiner in July 
1999, the veteran described the allergic symptoms she had had 
in service and stated that since she had been in Texas she 
had been having symptoms of nasal congestion, obstruction, 
and watery nasal discharge year round.  She reported that she 
had taken no medications for her symptoms since separation 
from service and was not seeing a doctor.  The diagnosis 
listed was allergic rhinitis.  

Another VA compensation examination was conducted in February 
2000.  The orthopedic examiner indicated that the claims 
file, including the service medical records, was reviewed.  
The veteran reported that she now had pain on activity, such 
as going up or down stairs.  She had not required her knee 
brace since January 2000, although she wore it at the time of 
the examination.  She stated that she had occasionally some 
weakness and locking of her knee every few steps for a few 
seconds.  The veteran also indicated that prolonged sitting 
also elicited discomfort and that she had pain on the medial 
aspect of the knee if she walked over a mile and a half.  She 
reported occasional swelling with prolonged walking.  She 
stated that she was receiving no treatment, but that she 
would take Advil and Tylenol occasionally.  The veteran 
denied having any subluxations or dislocations.  On 
examination, there was no swelling of the knee or evidence of 
inflammatory arthritis.  She walked with a normal gait.  The 
examiner stated that there was no instability, weakness, 
redness, or heat.  There was some mild tenderness to 
palpation on the medial aspect of the knee.  Varus and valgus 
stresses revealed no instability of the medial or lateral 
collateral ligaments.  Anterior and posterior drawer tests, 
as well as Lachman's test, revealed no instability of the 
anterior or posterior cruciate ligaments.  McMurray's test 
was negative.  There was crepitus on range of motion.  Range 
of motion testing revealed full knee extension in the sitting 
position.  Flexion was possible from 0 to 135 degrees.  The 
examiner stated that there was no discomfort on range of 
motion testing.  X-rays of the knee were reportedly 
unremarkable.  

The ear, nose, and throat examiner noted the veteran's report 
that her problems are year-round, although much worse during 
the month of January.  Her symptoms include sore throat, 
nasal congestion, watery eyes, runny nose, and sneezing.  On 
examination, the nasal septum was noted to be in the midline.  
There were some small spurs in the anterior septum 
bilaterally, worse on the left.  There was some slight 
inflammatory reaction in both nostrils, with some 
seropurulent exudate noted bilaterally.  The examiner stated 
that there was no hypertrophy of the turbinates and that 
examination of the throat was negative.  

Analysis 

I. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran has been provided with a statement of the case 
and a supplemental statement of the case which clearly set 
forth the rating criteria for the listed disabilities and, 
hence, the type of medical information that would be helpful 
in establishing her claim for greater ratings.  She has 
indicated that she is not receiving treatment for either of 
the disabilities and has not pointed to any medical evidence 
or records that are available that should be obtained.  
Further, the medical evidence that is of record-the service 
medical records and the reports of two post-service VA 
compensation examinations-reflect consistent symptomatology 
and clinical findings; no additional examinations or medical 
opinions are needed to resolve any discrepancies in the 
record or questions raised by the evidence that is of record.  

Therefore, the Board finds that the provisions of the VCAA 
concerning notification to the veteran and VA's duty to 
assist her in her claim have been substantially complied 
with.  

II.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's left knee disability and allergic rhinitis.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
Inasmuch as the 10 percent rating for the left knee 
disability and the noncompensable evaluation for allergic 
rhinitis were assigned as the initial ratings for the 
disabilities, the Board will evaluate the level of impairment 
due to the disabilities throughout the entire period, 
considering the possibility of staged ratings, as provided by 
the Court in Fenderson.  

Left knee disability

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Such 
limitation of motion must be objectively confirmed by 
clinical findings, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5003, 5010.  In addition, complaints of pain on 
movement must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

On two separate VA orthopedic examinations the veteran has 
indicated that she would get pain and sometimes swelling in 
her knee on prolonged walking.  She has also reported 
occasional locking of the knee.  Both examiners, however, 
noted essentially no clinical findings.  Range of motion was 
normal on both examinations.  No instability was found.  
There was no discomfort on range of motion testing.  The only 
abnormal clinical findings have been some tenderness to 
palpation and crepitus on range of motion testing.  

Accordingly, none of the criteria for a compensable rating 
for the left knee under any applicable diagnostic code has 
been shown.  

However, the United States Court of Appeals for Veterans 
Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

The Board recognizes that neither of the recent VA examiners 
specifically commented on the degree of functional impairment 
due to the left knee, other than recording the veteran's 
reported symptoms in that regard.  But, considering the 
clinical findings that have been noted to include full range 
of motion, it is apparent that the currently assigned 10 
percent rating already contemplates some pain with resulting 
functional impairment such as the veteran's report of pain on 
use, i.e., after walking more than a mile and a half or on 
climbing or descending stairs as is required by DeLuca.  
Because the veteran's reported left knee symptoms and 
clinical findings have remained stable since her separation 
from service, the Board concludes that the requirements for a 
rating in excess of 10 percent have not been identified for 
the entire period from the effective date for service 
connection, the day following the veteran's separation from 
service.  Therefore, no higher rating is warranted for the 
veteran's left knee disability.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Allergic rhinitis

For allergic or vasomotor rhinitis with polyps, a 30 percent 
rating is warranted.  Without polyps, but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, a 10 percent rating is to 
be assigned.  Code 6522.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2000).  

The veteran has reported that the symptoms of her allergic 
rhinitis are constant throughout the year.  They consist of 
sore throat, nasal congestion, watery eyes, runny nose, and 
sneezing.  No examiner has noted any polyps or any 
significant nasal obstruction.  The veteran has indicated 
that she takes no medication for her symptoms; she has not 
sought any medical treatment for the disability.  

While the veteran may well have some symptoms due to her 
allergic rhinitis, they do not approach the manifestations 
that are required for a compensable evaluation.  Neither have 
they been shown to produce significant impairment at any time 
since her separation from service.  

Therefore, the Board concludes that a compensable evaluation 
for the veteran's allergic rhinitis is not warranted.  

Although the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), the preponderance of the evidence is 
against the veteran's claim.  Therefore, the provisions of 
§ 5107(b) are not applicable.  


ORDER

A rating greater than 10 percent for patellofemoral syndrome 
of the left knee is denied.  

A compensable rating for allergic rhinitis is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

